Citation Nr: 1701026	
Decision Date: 01/12/17    Archive Date: 01/27/17

DOCKET NO.  09-44 836	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU) prior to June 26, 2013, to include on an extraschedular basis.  


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans Affairs


ATTORNEY FOR THE BOARD
 
S. Hurley, Associate Counsel





INTRODUCTION

The Veteran served on active duty from July 1965 to May 1969 and from June 1972 to June 1989.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama, which, in pertinent part, denied entitlement to a TDIU.  

This matter was before the Board in March and December 2011, on which occasions it was remanded for further development.  Specifically, in the December 2011 remand the Board remanded the TDIU claim to the Appeals Management Center (AMC) for the AMC to refer the TDIU claim to the Director of VA's Compensation and Pension Service for extraschedular consideration under 38 C.F.R. § 4.16(b).  

Following the requested development, the RO readjudicated the TDIU claim in an October 2014 rating decision.  The Board finds that there has been substantial compliance with the previous remand directives.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  

Thereafter, the RO granted entitlement to a TDIU in a March 2016 rating decision, effective June 26, 2013.  


FINDING OF FACT

Resolving all doubt in favor of the Veteran, the evidence is at least in equipoise as to whether he is unable to secure and maintain substantially gainful employment as a result of his service-connected disabilities prior to June 26, 2013.  



CONCLUSION OF LAW

The criteria for a total disability evaluation based on individual unemployability due to service-connected disabilities on an extraschedular prior to June 26, 2013, have been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.102, 3.340, 4.15, 4.16, 4.19 (2016).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Notify and Assist

In this decision, the Board grants entitlement to a TDIU prior to June 26, 2013.  As this represents a complete grant of the benefit sought on appeal, no discussion of VA's duty to notify and assist pursuant to the Veterans Claims Assistance Act (VCAA) of 2000, 38 U.S.C.A. §§  5102, 5103, 5103A, 5107 (West 2014), is necessary.  

Legal Criteria and Analysis

A TDIU may be granted where the schedular rating is less than 100 percent if the Veteran is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities.  38 C.F.R. §§  3.340, 3.341, 4.16(a), 4.19, 4.25 (2016).  

Generally, to be eligible for a TDIU, a schedular percentage threshold must be met.  If there is only one service-connected disability for TDIU purposes, it must be rated at least 60 percent disabling.  If there are two or more service-connected disabilities, there must be at least one disability rated at 40 percent or more and sufficient additional disabilities to bring the combined overall rating to 70 percent or more.  38 C.F.R. §§  3.340, 3.341, 4.16(a) (2016).  

In determining employability for VA purposes, consideration is given to the level of education, special training, and work experience, but not to age or nonservice-connected disabilities.  38 C.F.R. §§  3.341, 4.16(a), 4.19; see also Faust v. West, 13 Vet. App. 342 (2000).  The question is whether the Veteran is capable of performing the physical and mental acts required by employment.  Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) (citing 38 C.F.R. §§ 4.1, 4.15, 4.16(a)).  The Veteran does not have to be 100 percent unemployable in order to be entitled to a TDIU.  Roberson v. Principi, 251 F. 3d 1378, 1385 (Fed. Cir. 2001).  When there is an approximate balance of positive and negative evidence as to any issue, all reasonable doubt will be resolved in favor of the Veteran.  38 U.S.C.A. § 5107 (West 2014).  

The Veteran filed his claim for a TDIU on April 27, 2007.  As of that date he is in receipt of a 40 percent post traumatic dysfunction of the lower back and had a combined disability rating of 50 percent.  Accordingly, the Veteran did not meet the percentage requirements for consideration of a TDIU on a schedular basis prior to June 26, 2013.  

Nevertheless, it is the policy of VA that all veterans who are unable to secure and follow a substantially gainful occupation by reason of a service-connected disability shall be rated totally disabled.  38 C.F.R. § 4.16(b).  Therefore, if a veteran fails to meet the rating in 38 C.F.R. § 4.16(a), as here, an extraschedular rating is for consideration where a Veteran is unemployable due to service-connected disabilities.  38 C.F.R. § 4.16(b).  

The Board is prohibited from assigning a TDIU on the basis of 38 C.F.R. § 4.16(b) in the first instance without ensuring that the claim was referred to VA's Director of Compensation and Pension for consideration of an extraschedular rating under 38 C.F.R. § 4.16(b).  Bowling v. Principi, 15 Vet. App. 1 (2001).  Accordingly, in January 2012, the Veteran's claim was forwarded to the Director of VA's Compensation and Pension Service for extraschedular consideration.  See 01/17/2012, VBMS, VA Memo.  The Director determined that the evidence of record did not show that the Veteran was precluded from 
substantially gainful employment solely as a result of his service-connected disabilities.  See 05/09/2012, VBMS, VA Memo.    

The Board may now review the decision of the Director of Compensation and Pension Service with regard to entitlement to a TDIU under 38 C.F.R. § 4.16(b) and make an independent determination on this matter.  See Anderson v. Shinseki, 22 Vet. App. 423 (2008).   

The Veteran's VA Form 21-8940 reflects that he is a college graduate and attended graduate school through VA Vocational Rehab from May 1996 until December 1998.  It further notes that he last worked full time in December 2000 and became too disabled to work in July 2003.  

The Veteran underwent a Vocational Evaluation in June 2007 in order to evaluate his employability and feasibility for vocational rehabilitation.  The examiner noted that the Veteran was service-connected for back strain, gastritis, tinnitus, and impaired hearing.  The examiner concluded that the Veteran's chronic physical problems at that time prevented him from being able to work on a sustained basis in a competitive work environment.  The examiner further opined that the Veteran was not employable and he was not a candidate for vocational rehabilitation due to the severity of his physical problems and poor prognosis for improvement.  

The Veteran was afforded a VA examination in June 2007.  The Veteran indicated that he was unable to work due to back pain.  He ambulated with a cane and was unable to walk more than a few yards.  The examiner opined that the Veteran's lower back disability had significant effects on his usual occupation, including increased absenteeism, decreased mobility, problems with lifting and carrying, decreased strength in his lower extremity, and pain.  Furthermore, the examiner noted that the Veteran had severe flare-ups of back pain, which occurred up to 1 to 2 weeks at a time and estimated between 75-100 percent additional limitation.  

The Veteran underwent a VA examination in April 2008.  At that time, he had flare-ups of lower back pain on a weekly basis and the examiner concluded that the Veteran had an additional 50 percent loss of function during the flare-ups.  The Veteran ambulated with a quad cane due to his lower back disability.  The examiner opined that the Veteran's lower back pain had significant effects on his usual occupation, including decreased mobility, problems with lifting and carrying, and pain.  Furthermore, the Veteran was taking hydrocodone at least 3 times per day and was unable to drive due to his back pain.  

The Veteran was provided a VA examination in April 2011.  The examiner concluded that the Veteran's chronic esophagitis with GERD and Barrett's esophagus, otitis media with effusion, and post traumatic dysfunction of the lower back did not prevent employment.  However, the examiner indicated that his lower back disability moderately impacted physical labor where heavy lifting and carrying was required but did not likely impact sedentary labor.  

Based on the evidence of record, and resolving all doubt in favor of the Veteran, the Board finds that the Veteran's service-connected lower back disability precluded him from substantial gainful employment prior to June 26, 2013.  The evidence in favor of the claim includes statements from the Veteran and his daughter indicating that the Veteran's back pain prevented him from working.  See 06/29/2009, VBMS, Buddy/Lay Statement; 09/20/2011, VBMS, Correspondence.  Furthermore, the Vocational Rehabilitation assessment in June 2007 indicated that the Veteran did not exhibit the physical capacity to maintain substantial gainful employment due to his service-connected disabilities at that time, including back pain.  Also of record are the June 2007 and June 2008 VA examinations, which both indicated that his lower back disability had a significant impact on his occupation and the Veteran had debilitating flare-ups of back pain on a weekly and monthly basis.  

The Board acknowledges the negative opinion provided by the April 2011 VA examination.  However, the examiner acknowledged that the Veteran's lower back disability would moderately impact physical labor but failed to discuss the effects of his lower back disability in light of his education and occupational background.  Furthermore, the VA examiner failed to provide a rationale to support his opinion.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  

Finally, the Board observes that despite addressing the effects of each service-connected disability, the examiners did not provide an opinion as to the collective occupational impact posed by the disabilities.  However, VA is not required to obtain a single medical opinion regarding the combined impact of all service-connected disabilities for a TDIU claim; in fact, the question of the impact of disabilities on employability is factual rather than medical in nature.  Geib v. Shinseki, 733 F. 3d 1350, 1354 (Fed. Cir. 2013); see also Floore v. Shinseki, 26 Vet. App. 376, 381 (2013) (holding that, in multiple-disability TDIU determination, the need for a combined-effects medical examination or opinion should be determined on a case-by-case basis, and depends on the evidence of record).  

In light of the above evidence, the Board finds that the Veteran is not capable of gainful employment prior to June 23, 2013, due to his service-connected lower back disability.  Accordingly, entitlement to a TDIU prior to June 26, 2013, is granted.  

ORDER

Entitlement to a TDIU is granted prior to June 26, 2013, on an extraschedular basis, subject to the laws and regulations governing the payment of VA compensation.  




____________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


